                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 16-13570-SHG
JASON EDWARD VANWORMER                                                                                     Chapter 13
THERESA MARIE VANWORMER
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0970-4                  User: giffords                     Page 1 of 1                          Date Rcvd: Dec 10, 2018
                                      Form ID: ntcntry                   Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 12, 2018.
db             +JASON EDWARD VANWORMER,   9662 East Nido Avenue,   Mesa, AZ 85209-2243
jdb            +THERESA MARIE VANWORMER,   9662 East Nido Avenue,   Mesa, AZ 85209-2243

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 12, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 10, 2018 at the address(es) listed below:
              DANIEL E GARRISON    on behalf of Debtor JASON EDWARD VANWORMER dan@turnaroundteam.com,
               teresie@turnaroundteam.com,brian@turnaroundteam.com,kyle@turnaroundteam.com,
               paula@turnaroundteam.com
              DANIEL E GARRISON    on behalf of Joint Debtor THERESA MARIE VANWORMER dan@turnaroundteam.com,
               teresie@turnaroundteam.com,brian@turnaroundteam.com,kyle@turnaroundteam.com,
               paula@turnaroundteam.com
              DAVID N INGRASSIA    on behalf of Attorney    Conn’s Appliances Inc. david.ingrassia@cox.net
              DIANNE 5 KERNS     on behalf of Trustee DIANNE C. KERNS mail@dcktrustee.com, ecf@dcktrustee.com,
               dckerns@dcktrustee.com
              DIANNE C. KERNS    mail@dcktrustee.com, ecf@dcktrustee.com,dckerns@dcktrustee.com
              MICHAEL ZDANCEWICZ     on behalf of Creditor    Capital One Auto Finance, a division of Capital One,
               N.A. courtdocs@wzfirm.com, mz@wzfirm.com
              STEVEN M COX    on behalf of Creditor   Ally Financial Inc. smcox@wechv.com,
               ckerton@waterfallattorneys.com,slewellen@waterfallattorneys.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                              TOTAL: 8
FORM ntcntry


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                                      Case No.: 4:16−bk−13570−SHG

   JASON EDWARD VANWORMER                                   Chapter: 13
   9662 East Nido Avenue
   Mesa, AZ 85209
   SSAN: xxx−xx−4926
   EIN:

   THERESA MARIE VANWORMER
   9662 East Nido Avenue
   Mesa, AZ 85209
   SSAN: xxx−xx−3903
   EIN:

Debtor(s)



                         NOTICE OF ENTRY OF JUDGMENT OR ORDER




You are hereby notified that on December 10, 2018, this Court entered the enclosed judgment or order on the docket
for the above−entitled proceeding.



I hereby certify that on this date a copy of this notice and the judgment or order were sent to the Bankruptcy Noticing
Center for mailing to the parties and the U.S. Trustee.




Date: December 10, 2018

Address of the Bankruptcy Clerk's Office:                   Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
38 S. Scott Avenue                                          George Prentice
Tucson, AZ 85701−1704
Telephone number: (520) 202−7500
www.azb.uscourts.gov
